Citation Nr: 1343248	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  08-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis with spondylolisthesis of the lumbar spine. 

2.  Entitlement to service connection for a right hip disability, to include consideration as secondary to degenerative arthritis with spondylolisthesis of the lumbar spine. 

3.  Entitlement to service connection for a bilateral leg disability, to include consideration as secondary to degenerative arthritis with spondylolisthesis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967. 

This matter arises to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the case for development in August 2010.  

The claims file reflects that the Veteran requested a hearing before a Veteran's law judge; however, in October 2009 he failed to report for the hearing.  VA's notification letter sent to the Veteran has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained his failure to report or requested rescheduling of the hearing.  The request for a hearing is considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In August 2010, the Board remanded the appeal to obtain an addendum to the May 2007 VA examination reports after noting in detail the problems with the examinations. 

Specifically, it was noted that the May 2007 VA orthopedic compensation examination report reflects that the right hip diagnosis was "right hip strain."  The examiner dissociated this pain from the Veteran's back, but, confusingly, then stated that the hip pain was referred pain from the back when a the May 2007  X-ray showed early degenerative arthritic changes in the right hip joint.  

The May 2007 VA spine compensation examination report reflects that the lumbar spine diagnosis was degenerative arthritis with spondylolisthesis.  X-rays showed arthritis.  The examiner noted a back injury in 1964 and back pains over the years.  Pain radiated to the right leg with numbness, tingling, and parasthesia.  The examiner found no separate leg pathology and concluded that any leg pain was referred pain from the spine.  The examiner concluded that it was "not likely [the Veteran's] current symptomatology is referred to a 40-year-old injury, but more likely a natural occurring phenomenon."

In August 2010, the Board found that the May 2007 VA nexus opinion lacked a supporting rationale.  The Board also questioned the right hip findings, as reported in May 2007 because the examiner concluded that any right hip pain was simply referred pain from the lumbar spine and he basis for this conclusion was unclear as the X-rays had confirmed degenerative arthritic changes of the right hip joint and the examiner had also offered a diagnosis of right hip strain.  Thus, without a rationale, the Board found it difficult to accept the conclusion that any right hip pain was simply low back pain referred.  The Board also found the information concerning the claimed bilateral leg disability to be confusing.  Although the examiner observed that there was "[n]o separate leg pathology noted" and opined that the pain in the right leg was a result of referred pain from his lower back, the question of whether this represents lumbar radiculopathy was not clearly answered.  Moreover, nothing was reported concerning the left leg.  The August 2010 Board remanded also directed that "[a] clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board."  The Board thereafter specifically asked that answers be provided to the following questions:

a.  What are the diagnoses of all of the Veteran's current lumbar spine, right hip, and leg disabilities including the decreased sensation to the lateral aspect of his right thigh and right leg noted by the May 2007 VA examiner? 

b.  Is it at least as likely as not that any of the currently diagnosed lumbar spine, right hip, and/or leg disabilities was caused by a disease or injury during the Veteran's military service including the documented September 1964 incident when he injured his back after a locker fell striking him in his left gluteal area? 

c.  If the disabilities of the Veteran's lumbar spine, right hip, and/or leg include arthritis, is it at least as likely as not that that arthritis manifested itself to a compensable degree in the first post-service year? 

d.  Is it at least as likely as not that any of the currently diagnosed right hip and leg disabilities were caused or aggravated by any of his lumbar spine disabilities? 

However, in August 2010 the examiner responded to the Board's remand instruction with the following addendum:

I again reviewed the C-file, my reports back from 2007, and all the materials sent since then.  Having reviewed all of this material in the C-file, there is no change in my opinion from 2007.  

Therefore, notwithstanding the Board's specific directions the examiner failed to provide a meaningful rationale, explanation, or clarification of the conclusions reached in May 2007.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  Accordingly, the Board finds that another remand is required to provide the Veteran was another examination to determine the nature and etiology of any spine, hip, and/or leg disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions: 

1.  The RO/AMC should obtain any outstanding treatment reports and associate them with the claims file and/or with Virtual VA.  

2.  Thereafter, the RO/AMC should schedule an appropriate examination by a medical doctor to determine the nature and etiology of the claimed lumbar spine, right hip, and bilateral leg disabilities.  

The Veteran should be notified that failure to report for an examination without good cause could have adverse consequences on his claims.  If the Veteran fails to report for any scheduled examination, a copy of any examination notice letter sent to the Veteran must be associated with the claims folder.  

The claims file and any additional pertinent records in Virtual VA should be made available to the physician for review.  

The examiner is asked to review the pertinent medical history and note that review in the report.  The examiner is also asked to elicit a complete history of relevant symptoms from the Veteran to determine whether continuity of symptomatology dating back to active service can be established.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements and thereafter provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's current lumbar spine, right hip, and leg disabilities including the decreased sensation to the lateral aspect of his right thigh and right leg noted by the May 2007 VA examiner? 

b.  Is it at least as likely as not that any of the currently diagnosed lumbar spine, right hip, and/or leg disabilities was caused by a disease or injury during the Veteran's military service including the documented September 1964 incident when he injured his back after a locker fell striking him in his left gluteal area? 

c.  If the disabilities of the Veteran's lumbar spine, right hip, and/or leg include arthritis, is it at least as likely as not that that arthritis manifested itself to a compensable degree in the first post-service year? 

d.  If, and only if, any spine, leg, or hip-related diagnosis is found to be related to active service, then is it at least as likely as not that the service-related diagnosis has caused or aggravated (i.e., permanently worsened) any other disability currently shown (that is, if the spine disability is related to active service, then is right hip or any leg symptomatology related to the spine disability in any way)?

In providing answers to the above questions, the examiner is advised that he cannot rely solely on negative evidence.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his lumbar spine, right hip, and bilateral leg disabilities; the service treatment records that documented a back injury due to a falling wall-locker in September 1964; the service treatment records that documented treatment for a muscle strain in the left anterior hip area in June 1965; the separation examination that noted a history of leg cramps and recurrent back pain in July 1967; the post-service X-ray in June 2006 that showed L3 degenerative disc disease and grade 1 spondylolisthesis of L5 on S1; and the post-service X-ray in May 2007 that showed early degenerative arthritic changes in the right hip joint.  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  After the development requested above has been completed to the extent possible, the RO/AMC should re-adjudicate the three service connection claims.  If any benefits sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


